726 S.E.2d 181 (2012)
STATE of North Carolina
v.
Victor Jerome WADE and Roderick Jermaine Young.
No. 357P11.
Supreme Court of North Carolina.
June 13, 2012.
Kevin P. Bradley, Durham, for Young, Roderick Jermaine.
Dahr Joseph Tanoury, Assistant Attorney General, for State of N.C.
Daniel F. Read, Durham, for Wade, Victor Jerome.
Rick Shaffer, District Attorney, for State of N.C.

ORDER
Upon consideration of the petition filed on the 23rd of August 2011 by Defendant (Roderick Jermaine Young) in this matter for discretionary review of the decision of the North Carolina Court of Appeals pursuant to G.S. 7A-31, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 13th of June 2012."